RICE, C. J.—
The assignments of error in this case raise two- questions.
The first is, whether the payee and endorser of an inland bill of exchange, duly protested for non-payment, is relieved from the payment of damages, by fhe mere fact that the bill was addressed to, and accepted by him. We decide that in the negative.—Code, § 1537 ; Story on Bills of Exchange, §§ 108-111.
The second is, whether, in a suit on such bill against the endorser, the court can, without the intervention of a jury, render a final judgment by default against him, for the amount of the bill, with the interest and damages due thereon. We decide that in the affirmative, upon the authority of section 2366 of the Code.
Judgment affirmed.